

116 HR 882 IH: Time Off to Vote Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 882IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Cartwright (for himself, Mr. Blumenauer, Mr. Case, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Ms. DeGette, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mrs. Kirkpatrick, Ms. Kuster of New Hampshire, Mr. Loebsack, Mr. McGovern, Ms. Meng, Mr. McNerney, Ms. Moore, Ms. Mucarsel-Powell, Ms. Norton, Ms. Omar, Mr. Pocan, Ms. Porter, Ms. Roybal-Allard, Ms. Wasserman Schultz, Ms. Schakowsky, Mr. Gallego, and Mrs. McBath) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide employees with 2 hours of paid leave in order to vote in Federal elections.
	
 1.Short titleThis Act may be cited as the Time Off to Vote Act. 2.Requirement for 2 hours paid leave to vote in Federal elections (a)Entitlement to leaveAn employee shall be entitled to 2 hours of paid leave on the day of any Federal election in order to vote.
 (b)Employer right To determine 2-Hour periodFor each employee taking leave under subsection (a), the employer of such employee may designate the 2-hour period during which the employee may take leave. Any lunch break or other break period may not be included in the 2-hour period designated for leave.
 (c)No loss of benefitsThe taking of leave under this section shall not result in the loss of any employment benefit accrued prior to the date on which the leave was taken.
			(d)Prohibited Acts
 (1)Interference with rights under this ActIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, the right to take leave under this Act, or to discriminate against an employee in any manner for taking leave under this Act.
 (2)RetaliationIt shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for—
 (A)opposing any practice made unlawful by this section; (B)filing any charge, or instituting or causing to be instituted any proceeding, under or related to this section;
 (C)giving or preparing to give any information in connection with any inquiry or proceeding relating to any leave provided under this section; or
 (D)testifying or preparing to testify in any inquiry or proceeding relating to any leave provided under this section.
 (e)Investigative authorityThe Secretary of Labor shall have investigative authority with respect to the provisions of this subsection in the same manner and under the same terms and conditions as the investigative authority provided under section 106 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2616), and the requirements of section 106 of such Act shall apply to employers under this subsection in the same manner as such requirements apply to employers under section 106 of such Act.
			(f)Enforcement
 (1)In generalAny employer that violates this Act may be subject to a civil penalty not to exceed $10,000 per violation. Civil penalties shall be assessed by and paid to the Secretary of Labor for deposit into the Treasury of the United States and shall accrue to the United States and may be recovered in a civil action in the name of the United States brought in the United States district court for the district where the violation is alleged to have occurred or where the employer has its principal office.
 (2)ConsiderationsIn assessing a civil penalty under this Act, the Secretary shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.
 (g)DefinitionsAs used in this Act— (1)the term employee has the meaning given such term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and
 (2)the term employer means any person engaged in commerce or in any industry or activity affecting commerce who employs 25 or more employees during a calendar year, and includes any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer and any successor in interest of an employer. In the previous sentence, the terms commerce and industry or activity affecting commerce have the meaning given such terms in section 101(1) of the Family and Medical Leave Act of 1993.
 (h)Effective dateThis section shall take effect beginning with the first Federal election held after the date of enactment of this Act.
			